Title: Thomas Jefferson to Joseph Milligan, 18 May 1818
From: Jefferson, Thomas
To: Milligan, Joseph


          
            
              Dear Sir
              Monticello May 18. 18.
            
            I have recieved safely the Tacitus and other books sent you to be bound, except ‘a Treatise on internal navigation’ in small 8vo which I am in hopes you have. it may be sent me by mail. should it by any accident have got mislaid or lost, as it was printed in N. York, I would pray you to get it from there  & send it by mail, well bound. it is important to me as I am just about building some locks on our river, and relied on that book for instruction.   I recieved with my own books some on navigation, which not being for me, I expect are for mr Carr, who I suppose will call for them. there is one of them however I would wish you to procure & send me. this is Bowditch’s Practical navigator, the Stereotype edition of New York. 1817. be so good as to cut it in two between the 264th & 265th pages, and bind it handsomely in 2. vols.
            You informed me when here that you could furnish me with Bacon’s abridgment as cheap as I could import it. pray let me know the minimum price at which you could furnish that & the other law books stated below. on the moderateness of price will depend whether I take them. I salute you with friendship
            
              Th: Jefferson
            
          
          
            Bacon’s abridgment. most improved edition
            Comyn’s Digest.
            Coke LCoke’s Institutes. 8vo edn
            Fonblanque’s Equity
            Abridgment of cases in Equity. 8vo edn
          
        